Applicants’ comments regarding the combination of Nitzsche with Miyake (top of page 8) are confusing in that they refer to the obviousness of acetoxysilanes while this combination of references was used to render obvious the specific catalyst of claim 29.  This argument does not address the pertinent rejection rationale for claims 29 and 31 – the claims which are rejected over Nitzsche et al. in view of Miyake et al.  Note that Example 6 in Nitzsche et al. uses a C3 alkyl triacetoxysilane as claimed.
	Applicants’ comments regarding unexpected results are directed to the claims in amended form.  Since claim 20 remains anticipated by the prior art these arguments do not carry any weight.  Furthermore applicants’ arguments of unexpected results are again directed to the acetoxysilane selection which does not represent the closest prior art.

/MARGARET G MOORE/Primary Examiner, Art Unit 1765